Citation Nr: 9926300	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  91-49 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frozen feet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
January 1946.  He was held as a prisoner of war (POW) of the 
German government from June 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims for 
ratings in excess of 10 percent for each of the disorders 
listed above.  The veteran filed a timely appeal to these 
adverse determinations.  The veteran's claims file was 
subsequently transferred to the Montgomery, Alabama RO.

The Board notes that the veteran also appealed the RO's 
August 1990 decision denying his claim for an increased 
rating for residuals of a crush injury to the right foot and 
ankle.  However, according to a VA Form 119, Report of 
Contact, dated in July 1998, the veteran contacted the RO at 
that time and stated that he no longer wished to pursue an 
appeal on this issue.  As that issue has validly been 
withdrawn pursuant to 38 C.F.R. § 20.204(a),  the issue of an 
increased rating for residuals of a crush injury to the right 
foot and ankle is not before the Board at this time.

In addition, the Board notes that in its July 1999 Written 
Brief Presentation the veteran's service representative 
raised the issue of entitlement to service connection for 
peripheral vascular disease secondary to service-connected 
residuals of frozen feet.  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action.

When this matter was previously before the Board in July 
1992, March 1994, and January 1996, it was remanded to the RO 
for further development, which has now been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of frozen feet are currently 
manifested by pain, numbness, and paresthesias in the heels.

3.  The veteran's PTSD is currently manifested by anger and 
hostility which causes the veteran to have difficulty 
interacting with others, causing considerable impairment in 
his ability to establish or maintain effective or favorable 
relationships with people.

4.  The veteran's right and left knee disorders are 
manifested by x-ray evidence of mild traumatic arthritis 
which causes painful motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for the 
veteran's residuals of frozen feet have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.04, Diagnostic Code 7122 (1998).

2.  The schedular criteria for a 50 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1998).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's traumatic arthritis of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Codes 5003, 5010 (1998).

4.  The schedular criteria for a rating in excess of 10 
percent for the veteran's traumatic arthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for residuals of 
frozen feet, PTSD, and traumatic arthritis of the right and 
left knees are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) has 
held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate schedular evaluations of the veteran's 
disorders have been properly developed.  No further 
assistance to the veteran is required on those issues to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

I.  Residuals of frozen feet

Evidence relevant to the veteran's claim for an increased 
rating for residuals of frozen feet include testimony 
provided at a hearing before an RO hearing officer in October 
1991.  At that time, he stated that he constantly suffered 
from cold feet, which was worse in the winter and in wet 
weather.  He testified that they occasionally became red, and 
that he had limited sensation in the heels.

In September 1992, the veteran underwent a VA peripheral 
nerves examination.  At that time, the veteran complained of 
chronic pain in his feet in the past which he attributed to 
his history of freezing.  Results of a neurologic examination 
were essentially normal.  The examiner diagnosed no clinical 
evidence of peripheral neuropathy, radiculopathy or central 
nervous system impairment.

In July 1996, the veteran underwent a VA arterial disease 
examination.  At that time, the veteran reported that he had 
experienced cold feet ever since a forced 100 kilometer march 
as a POW in temperatures of 30 degrees below zero.  He stated 
that he experienced tenderness to the feet "that never goes 
away."  Physical examination revealed absent dorsalis pedis 
pulses bilaterally.  Palpation of the distal portion of both 
feet revealed a coolness to the touch.  Skin appearance was 
good and there was no cardiac involvement.  However, there 
were paresthesias to the distal end of both feet.  The 
examiner diagnosed peripheral vascular disease secondary to 
frozen feet.

A few weeks later, the veteran also underwent vascular 
laboratory testing for lower extremity arterial disease.  The 
veteran again reported foot numbness bilaterally.  However, 
examination results showed no evidence of occlusive disease 
in the lower extremities.

The veteran's residuals of frozen feet have been evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7122, pursuant to which the 
severity of cold injury residuals is evaluated.  Under the 
criteria in effect at the time the veteran perfected his 
appeal, a 10 percent rating was warranted for bilateral 
frozen feet residuals with mild symptoms and chilblains.  A 
30 percent rating was warranted for bilateral residuals with 
persistent moderate swelling, tenderness, redness, etc.  
Finally, a 50 percent rating was warranted for bilateral 
residuals with loss of toes, or parts, and persistent severe 
symptoms.

A review of the evidence set forth above reveals that the 
veteran's frozen feet residuals consist primarily of 
complaints of numbness and chronic pain.  However, neurologic 
testing has revealed no evidence of peripheral neuropathy, 
and vascular testing showed no evidence of vascular disease.  
The Board finds that this symptomatology more closely 
corresponds to the mild symptoms contemplated by a 10 percent 
rating under the former provisions of DC 7122.  The Board 
also concludes that the veteran's disorder does not more 
closely approximate the level of severity contemplated by a 
30 percent rating, as examinations have not shown any 
persistent moderate swelling or redness.  Although the 
veteran has complained of some tenderness, the Board finds 
that, overall, the evidence does not show that the criteria 
for a 30 percent rating have been met.

The Board notes that the VA criteria for rating 
cardiovascular disorders, including cold injury residuals (38 
C.F.R. § 4.104, Diagnostic Code 7122), were revised, 
effective January 12, 1998.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Thus, the Board 
will analyze the severity of the veteran's residuals of 
frozen feet under the revised regulations as well.

Under the newly revised criteria of DC 7122, a 10 percent 
rating is warranted for cold injury residuals which are 
manifested by pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is warranted if such 
residuals are manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  Finally, a 30 
percent rating is warranted if such residuals are manifested 
by pain, numbness, cold sensitivity, or arthralgia plus two 
or more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.

A review of the evidence detailed above reveals that the 
veteran has consistently complained of pain and numbness in 
his feet at the time of his hearing and VA examinations, 
particularly in the heels.  These complaints have been 
substantiated by recent findings of a lack of dorsalis pedis 
pulses bilaterally, and a coolness to palpation of the distal 
portion of both feet.  In addition, the Board observes that 
the examiner who performed the July 1996 examination found 
evidence of paresthesias to the distal end of both feet.  The 
Board thus finds that the veteran suffers from pain and 
numbness plus "locally impaired sensation," as contemplated 
by the criteria for a 20 percent rating under DC 7122.  
However, as there is no evidence of any tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or x-ray 
abnormalities of the affected parts, a 30 percent rating is 
not warranted by the evidence.

Furthermore, as cold injury residuals are a disability for 
which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case; therefore, there is 
no other diagnostic code which could potentially provide a 
basis for the assignment of more that the 20 percent 
evaluation which is currently assigned.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's residuals 
of frozen feet.  The Board would point out that its 
determination of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

II.  PTSD

Evidence relevant to the veteran's claim for an increased 
rating for his PTSD includes his testimony from his October 
1991 RO hearing.  The Board notes that at that time, the 
veteran's service-connected mental disorder was described as 
"depressive reaction," but was subsequently changed to PTSD 
at a later date.  At the time of this hearing, the veteran 
stated that he had been married and divorced three times, and 
had problems with relationships. He admitted that he could be 
mean and critical at times, even vicious, which made 
relationships difficult.  He stated that he lived alone, and 
did not engage in any activities with friends or neighbors.  
He stated that he normally went to bed at 2 or 3 in the 
morning, and had frequent nightmares.  He noted that his 
usual reaction to stressful situations was anger.

Also of record is the report of a VA PTSD examination 
conducted in September 1992.  At that time, the veteran noted 
that the had worked for 30 years in the life insurance 
industry, and had retired in 1983.  He stated that he did 
little to pass the time and had no hobbies.  He stated that 
he had a very bad temper which caused difficulties in his 
personal relationships.  He reported experiencing flashbacks 
of combat and his POW experiences.  Clinical examination 
revealed the veteran to be well-dressed, well-groomed, and 
cooperative.  He was well-oriented, and not psychotic.  His 
affect and mood were appropriate.  He was somewhat depressed 
and said that he was occasionally suicidal.  The examiner 
diagnosed PTSD resulting from being a former POW.

In July 1996, the veteran again underwent a VA PTSD 
examination.  At that time, the veteran stated that he 
originally worked as a truck driver when he was discharged 
from service, but did not like that profession.  He then 
began working in insurance, and was in a management-type 
position which allowed him to work on his own.  He retired 30 
years later.  Clinical evaluation at the time of examination 
revealed the veteran to be alert and fully oriented.  He 
admitted that he was mean and difficult to get along with.  
His speech was clear and goal oriented, and his mood was 
athymic and rather pleasant.  He showed a full range of 
affect.  His thought processes were logical without 
hallucinations, delusions, or paranoid ideations.  He 
admitted to having had suicidal thoughts on and off.  
Although at times he could not recall some words, his memory 
was generally pretty well preserved.  His insight and 
judgment were intact.  The examiner commented that it was 
obvious that his drinking had started during his military 
years and become worse in the following years.  He had broken 
marriages and an inability to build a good relationship with 
other people.  The examiner stated that this was due to the 
war and his experiences.  The examiner diagnosed PTSD, 
chronic, moderate to severe.

The veteran's PTSD has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran perfected his appeal, a 10 percent rating 
was warranted for PTSD severity which was less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted if 
the PTSD caused definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must have resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted if the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms must have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating was warranted if the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that 
objective findings at the time of psychiatric examinations 
have been minimal.  Indeed, the veteran was generally found 
to be fully oriented, with an appropriate affect, normal 
speech, good memory, and intact insight and judgment.  
However, the veteran has been found to have serious problems 
with anger and hostility, and has even described himself as 
"mean" and "vicious."  In this regard, the Board notes 
that the veteran has been divorced three times, does not 
interact with neighbors, has no real friends, and does not 
interact much with his children and grandchildren.  In 
addition, the examiner who performed the July 1996 
examination diagnosed "moderate to severe" PTSD, which he 
opined had caused "an inability to build a good relationship 
with other people."  Finally, the Board observes that while 
the veteran was apparently able to work successfully for many 
years despite his PTSD, he worked in a position which allowed 
him to work mostly on his own, requiring little interaction 
with others.  The Board finds that this symptomatology, when 
viewed as a whole, indicates considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, as contemplated by the criteria 
for a 50 percent rating under the former provisions of DC 
9411.  However, in light of the relative lack of objective 
findings on examination, and the fact that the veteran does 
have some interaction with his daughter and ex-wife, the 
Board finds that the veteran's ability to establish and 
maintain such relationships is not severely impaired, as is 
required for a 70 percent rating.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the Board shall evaluated the veteran's 
PTSD under the revised criteria as well.

Under the revised criteria for evaluating psychiatric 
disorders, a 10 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence reveals that the principal effect of 
the veteran's PTSD has been to diminish his ability to 
interact well with others, both socially and professionally.  
The Board thus finds that the evidence shows that the veteran 
has "difficulty in establishing and maintaining effective 
work relationships," as contemplated by a 50 percent rating 
under the revised criteria.  However, the veteran does not 
exhibit most of the criteria for a 70 percent rating.  While 
the veteran does show deficiencies in family relations and 
some suicidal ideation, the evidence does not show that he 
suffers from obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
difficulty functioning independently, impaired impulse 
control, neglect of personal appearance and hygiene, spatial 
disorientation, etc.  On the contrary, the veteran was 
specifically found to not suffer from these symptoms at the 
time of VA examinations.  The Board thus concludes that a 
rating in excess of 50 percent is not warranted under the 
revised rating criteria.

For the foregoing reasons, the Board finds that a 50 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would again point out that its determination of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

III.  Traumatic arthritis of the right and left knees

Evidence relevant to the veteran's claim for an increased 
rating for traumatic arthritis of the right and left knees 
includes testimony from his October 1991 hearing.  At that 
time, he stated that his main knee symptoms consisted of 
occasional pain and swelling of the joint.  He estimated that 
the symptomatology in both knees was about equal.  He stated 
that he had difficulty squatting, and that his knee problems 
sometimes affected his balance.  He noted that he 
occasionally wore an elastic knee brace.  He stated that he 
had never received any treatment for his knee problems.

In September 1992, the veteran underwent a VA orthopedic 
examination.  At that time, he complained of occasional pain 
and swelling in the knees, which was exacerbated by prolonged 
standing or walking, by squatting or stooping, and by 
ascending or descending stairs.  Physical examination of the 
knees revealed no more than minimal patella/femoral crepitus.  
There was no redness, swelling, tenderness or instability 
noted.  No significant pain on motion was noted.  Range of 
motion testing revealed full motion from zero to 145 degrees.  
X-rays showed minimal degenerative changes bilaterally with 
narrowing of the medial compartment.  The examiner diagnosed 
a prior assessment of traumatic arthritis of both knees, with 
minimal physical abnormalities noted on today's examination.

The veteran also underwent a VA joints examination in June 
1996.  At that time, the veteran complained that his knees 
began swelling about 10 years after discharge from service, 
which just became worse with time.  He stated that if he 
squatted he could not get up.  Physical examination revealed 
no swelling, deformity, subluxation, lateral instability, 
non-union, loose motion, malunion, or atrophy.  Range of 
motion testing of the right knee showed flexion to 96 degrees 
and extension to 180 degrees.  Range of motion testing of the 
left knee showed flexion to 94 degrees and extension to 180 
degrees.  The Board observes that since extension of the knee 
on a straight plane could be interpreted as either zero or 
180 degrees, depending on perspective, these results 
apparently indicate flexion to 84 and extension to zero on 
the right, and flexion to 86 and extension to zero on the 
left.  X-rays showed mild degenerative joint disease of both 
knee joints with narrowing of the joint space at the medial 
compartment.  The examiner diagnosed osteoarthritis of the 
knees, bilateral.

The veteran's traumatic arthritis of the right and left knees 
has been evaluated as 10 percent disabling for each knee 
under the provisions of 38 C.F.R. § 4.71a, DC 5010, pursuant 
to which the severity of traumatic arthritis is evaluated.  
DC 5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

Under the VA Rating Schedule, limitation of knee flexion is 
rated under DC 5260.  Under this code a minimum 10 percent 
rating requires flexion to be limited to only 45 degrees.  As 
the veteran's right knee flexion has most recently been shown 
to exhibit 84 degrees of flexion, and his left knee has been 
shown to exhibit 86 degrees of flexion, both of which are 
well in excess of 45 degrees, a compensable rating for either 
knee under this code section is not warranted.

The Board has also considered the application of DC 5261, 
pursuant to which the severity of limitation of knee 
extension is evaluated.  However, in light of the fact that 
the veteran knees have consistently been shown to exhibit 
full extension, an analysis under this code would not result 
in a compensable rating.

However, DC 5010 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, the 
Board finds notes that the veteran has provided testimony, 
which the Board finds credible, that his knees suffer from 
pain and swelling, particularly on extended use and in cold, 
wet weather.  The Board also observes that the veteran has 
consistently reported this pain to examiners at the time of 
VA examinations.  Thus, the Board finds that the veteran's 
painful traumatic arthritis of the right and left knees 
arthritis warrants a 10 percent rating for each knee under DC 
5010.  The Board also notes that this disability percentage 
is consistent with the characterization of his arthritis by 
x-ray technicians as "minimal" and "mild."

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  However, the Board finds no evidence that the veteran 
suffers from ankylosis, as contemplated by DC 5256.  In 
addition, while the veteran has complained of some knee 
instability, as contemplated by DC 5257, the Board notes that 
none has been found on medical examination.  In any case, the 
evidence does not show that such subluxation is of moderate 
severity, as is required for a 20 percent rating under this 
code.

For the foregoing reasons, the Board finds that a 10 percent 
rating for each knee is the appropriate rating for the 
veteran's traumatic arthritis of the right and left knees.  
The Board would again point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

An increased disability rating to 20 percent for residuals of 
frozen feet is granted, subject to the controlling 
regulations governing the payment of monetary awards.

An increased disability rating to 50 percent for PTSD is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.

A rating in excess of 10 percent for traumatic arthritis of 
the right knee is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

